Citation Nr: 1208796	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, to include as due to a service-connected duodenal ulcer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) and Board remand.  The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.

In a December 2011 informal hearing presentation, the Veteran's representative raised the issue of entitlement to a total disability evaluation for compensation based on individual unemployability.  That issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction of that issue, and it is referred to the RO for appropriate action.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder.  In the Veteran's Written Brief, submitted by his representative, it is argued that the June 2009 VA examination was inadequate for adjudication purposes, as the examiner that conducted that examination was not yet licensed and therefore, not permitted to practice psychology.  This examination report was not cosigned by a qualified examiner. 

Additionally, the RO most recently considered the Veteran's claim in an April 2011 supplemental statement of the case.  Since that time, the Veteran has undergone a VA psychiatric evaluation, which is pertinent to his claim for entitlement to service connection for a psychiatric disorder.  This evidence has not previously been considered by the RO in the adjudication of the Veteran's claim.  Moreover, a waiver of RO consideration of this evidence is not currently of record.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011). 

Accordingly, the case is remanded for the following action:

1.  The RO must readjudicate the claim for entitlement to service connection for a psychiatric disorder with consideration of all of the evidence in the Veteran's claims file, including the evidence received since the April 2011 supplemental statement of the case.  The RO must consider the adequacy of the June 2009 VA examination based on the arguments of the Veteran.  Moreover, the RO must consider the June 2011 VA psychiatric evaluation in its readjudication of the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

